Citation Nr: 9900872	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 until 
September 1986.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of May 1995 from the Muskogee, Oklahoma Regional 
Office (RO) which granted a 20 percent rating for low back 
strain, retroactively effective from the date of the claim 
received on March 31, 1995, but denied a higher evaluation in 
this regard.  An increased rating for pes planus was denied 
by rating decision dated in March 1997.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the symptoms associated with his 
service-connected low back and pes planus disorders have 
increased in severity and are more severely disabling than 
reflected by the currently assigned disability evaluation.  
It is asserted that a higher disability rating is warranted 
as to each disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims for increased ratings for the 
service-connected low back strain and pes planus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained by 
the RO.

2.  Low back strain is manifested by moderate limitation of 
motion, and reported complaints of pain; no muscle spasm, 
listing of the whole spine to the opposite side, positive 
Goldthwaits sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
abnormal mobility on forced motion is clinically indicated.

3.  Pes planus is manifested by reported complaints which 
include pain, intermittent swelling, and susceptibility to 
cold; evidence of severe bilateral acquired flatfoot 
manifested by marked deformity, accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities is not 
clinically indicated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Here, the veteran's claims are well grounded 
because he has service-connected disorders and evidence is of 
record that he claims shows exacerbation of those 
disabilities.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The Board finds that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In evaluating the veterans orthopedic disabilities, the 
United States Court of Veterans Appeals (Court) has held in 
Deluca v. Brown, 8 Vet. App. 202, 206-7 (1995), that in 
addition to applying schedular criteria, the Board may 
consider granting a higher evaluation in cases in which 
functional loss due to pain is demonstrated, and pain on use 
is not contemplated in the relevant rating criteria.

1.  Increased rating for low back strain

By rating action dated in January 1987, service connection 
for low back strain was established and a 10 percent 
disability evaluation was assigned under the provisions of 
Diagnostic Code 5295 of the VA rating schedule, effective 
from September 1986.  As noted above, the 10 percent 
evaluation was increased to 20 percent effective from March 
31, 1995 pursuant to a claim for increase received that date.

A 20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaits sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295. 

Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  Severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5292 (1998).

The record reflects that a brief private clinic note was 
received indicating that the veteran was treated in November 
1994 for a work-related injury diagnosed as acute lumbar 
strain.  He was seen again in December 1994 whereupon a 
diagnosis of annular tear of L5-S1 was recorded. 

The appellant was afforded a VA examination for compensation 
and pension purposes in April 1995 where he complained of 
back spasm and pain radiating into both calves and ankles.  
Examination disclosed findings which included mild 
lumbosacral tenderness, forward flexion to 30 degrees, and 
pain on movement.  There was +2 spasm of the back muscle.  
Subsequent thereto, the 10 percent disability evaluation for 
low back strain was increased to 20 percent by rating action 
dated in May 1995, effective as of March 31, 1995.

The veteran underwent VA examination of the lumbar spine in 
March 1997 and again complained of back pain.  Range of 
motion studies revealed forward flexion to 60 degrees, 
backward extension to 20 degrees, left and right lateral 
flexion to 45 degrees, bilaterally, and left and right 
rotation to 50 degrees, bilaterally.  There was evidence of 
pain on motion but no postural abnormality was detected.  On 
podiatric examination that same day, it was noted his gait 
was normal.  The examiner rendered a diagnosis of chronic 
lumbosacral and sacroiliac back strain related to obesity.

The veteran was most recently afforded a VA examination of 
the low back in November 1997.  He stated that his back hurt 
worse when he sat in the same position too long, and upon 
bending, and lifting heavy objects.  It was noted that he 
reported a history of steroid injections for relief of back 
symptoms, but indicated that he had had none recently.  The 
veteran related that he took Darvocet and Motrin, and soaked 
in hot water for back pain.  He said that he had flare-ups of 
back pain on a monthly basis which lasted for several days at 
a time.  It was noted that he did not use crutches, braces or 
a cane, and had not had surgery on his back.   

Upon physical examination of the lumbosacral spine, the 
veteran was reported to be able to rotate to the left and 
right to 30 degrees.  Lateral bending was 30 degrees, 
bilaterally.  He could bend forward to 60 degrees, but it was 
found that this was somewhat limited by his obesity.  It was 
noted that there was pain at the extremes of motion with 
flexion, but not with the other range of motion tests.  The 
examiner related that the veteran was rather obese and that 
because of such, no muscle spasm could be appreciated in the 
lumbosacral area of the back.  There was no tenderness to 
palpation.  No postural abnormalities or fixed deformity was 
observed.  It was noted that the musculature of the back 
appeared to be normal in size but difficult to palpate.  

Deep tendon reflexes were normal and equal in the quadriceps 
and Achilles tendons, bilaterally.  The appellant was noted 
to be able to stand and walk on his heels and toes without 
difficulty.  He had normal strength in the lower extremities 
without evidence of sensory deficit.  The toes were 
downgoing, bilaterally.  Straight leg raising was negative in 
the seated and supine positions, and dorsiflexion of the 
great toes against resistance was negative, bilaterally.  An 
X-ray of the lumbosacral spine was interpreted as negative.  
A diagnosis of chronic low back pain without evidence of 
sciatica or neurological abnormalities at this time was 
rendered.  The examiner added that there was no evidence of 
loss of musculoskeletal condition in the legs, and that no 
weakness in the lower extremities could be detected.  

Analysis

The evidence reflects that on the most recent examinations of 
the low back in April 1995, and in March and November 1997, 
the veteran was found to have reduced range of motion in 
practically all dimensions and complained of chronic pain.  
He indicated that he had activity restrictions as a result 
thereof.  However, the Board finds that he does not meet the 
criteria for a higher disability rating than currently 
assigned.  Specifically, it is not demonstrated that there is 
evidence of listing of the whole spine to the opposite side, 
a positive Goldthwaits sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space.  It is also not shown that there is abnormal 
mobility on forced motion.  The Board notes that no postural 
or gait abnormality has been observed, and that no neurologic 
deficit is clinically indicated.  Radiologic study of the low 
back has been interpreted as normal.   It is also shown that 
no muscle spasm has been elicited upon examination since 
1995.  On the basis of the evidence of record, the Board 
concludes that the veterans lumbosacral spine disability 
under the provisions of Diagnostic Code 5295 warrants no more 
than the 20 percent evaluation currently in effect, and 
adequately contemplates any and all functional impairment 
occasioned by pain in accordance with DeLuca.  Absent 
findings of any additional objective manifestations, an 
evaluation in excess of 20 percent for lumbosacral strain is 
not warranted.  Moreover, the veteran demonstrates 
significant retained flexion, rotation and lateral bending.  
As such, severe limitation of motion of the lumbar spine has 
not been demonstrated so as to warrant a higher evaluation 
under the provisions of Diagnostic Code 5292.  

2.  Increased rating for pes planus

Service connection for bilateral pes planus was granted by 
rating action dated in January 1987, and a 10 percent 
disability evaluation was assigned under the provisions of 
Diagnostic Code 5276 of the VA rating schedule, effective 
from September 1986.  The 10 percent disability rating 
remains in effect.

A 10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot (pes planus) manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  38 C.F.R. 
§ 4.71, Diagnostic Code 5276.

Upon VA examination of the feet in March 1997, the veteran 
complained of pain and swelling in the feet.  Upon physical 
examination, it was noted that posture, appearance, function 
and gait were normal.  It was reported that there was 
moderate pes planus deformity.  There were no secondary skin 
or vascular changes.  

The veteran was afforded another VA examination of the feet 
in November 1997.  At that time, he was noted to have 
complained of susceptibility to cold, intermittent swelling 
and mild pain of the feet.  He said that the pain was worse 
if he stood or walked for a long period of time.  He related 
that he took aspirin and other anti-inflammatories, 
intermittently, wore tennis shoes with heavy thick soles and 
soaked his feet in warm water for relief.  The appellant 
indicated that he had mild flare-ups of foot symptomatology 
after prolonged use.  The examiner noted that it did not 
appear that he had additional limitation of motion during the 
flare-ups.  It was reported that his foot condition did not 
appear to impair his usual occupation and activities.

Examination of the feet disclosed flat feet, bilaterally.  
There was normal range of motion of both ankles with no 
reported pain on range of motion of the joints.  There was no 
evidence of edema, weakness, tenderness or instability of the 
ankles.  It was noted that the veterans gait was adequate 
and that there were no functional limitations on standing or 
walking due to the feet.  There were no calluses of breakdown 
of the feet.  It was observed that there was mild wear on the 
lateral portions of the shoes, bilaterally, which was felt to 
indicate abnormal weightbearing.  There were no skin or 
vascular changes, high arches or claw foot.  Posture on 
standing, squatting, supination, pronation and rising of the 
toes and heels was normal.  It was observed that there was 
normal alignment of the Achilles tendon with weightbearing 
and non-weightbearing.  The examiner noted that it did not 
need correction by manipulation.  There was no pain upon 
manipulation of the Achilles tendon.  There was five degrees 
of valgus in both ankles which was noted to be correctible by 
manipulation. There was no forefoot or mid foot malalignment 
or hallux valgus.  X-rays of the feet were ordered.  
Radiological impressions were shallow tarsometatarsal arch 
which has been confirmed on standing view to collapse even 
further to produce what would clinically be considered a 
flat foot, and hallux valgus deformity of the great toe.  

Analysis

Although the appellant asserts that the symptoms associated 
with his service-connected flatfeet are more disabling than 
currently rated, the evidence does not corroborate this 
assessment.  The degree of pes planus observed by the VA in 
March 1997 was described as no more than moderate.  It is 
shown that the veteran complained of some feet pain and 
swelling at times, but it has not been found that there is 
accentuated pain upon manipulation.  No indication of 
swelling on use or callus formation was observed, nor has it 
been reported that there is evidence of marked deformity.  In 
view of the lack of any definitive findings which comport 
with the next higher evaluation in this regard, to include 
marked deformity, accentuated pain on manipulation and use of 
the feet, indications of swelling on use of the feet, and 
characteristic callosities, the Board is of the opinion that 
the symptoms associated with the service-connected pes planus 
are no more than moderate, and that no more than a 10 percent 
evaluation is currently warranted.

The Board also finds that there is no basis for a higher 
rating in this regard due to additional loss of range of 
motion, weakening, excess fatigability, or other impaired 
ability due to pain as envisioned by 38 C.F.R. §§ 4.45, 4.57, 
5.59 or Deluca v. Brown, 8 Vet.App. 202, 206 (1995).  As 
noted previously, pes planus was clinically described as no 
more than moderate on recent VA examination.  The veteran was 
shown to be able to perform a range of maneuvers to test feet 
function without difficulty.  The Board thus finds that the 
veterans complaints of pain and limitations upon activity as 
a result thereof are adequately contemplated by the currently 
assigned disability rating which encompasses a moderate 
degree of overall impairment.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
We find that those sections do not provide a basis upon which 
to assign a higher disability evaluation as to either 
disability discussed above.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (1998) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
exceptional or unusual circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of exceptional or unusual 
circumstances that would preclude the use of the regular 
rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefits sought on appeal is not identified at this time.  


ORDER

An increased rating for low back strain is denied.

An increased rating for pes planus is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
